Case 1:20-cv-22967-BB Document 6-1 Entered on FLSD Docket 08/07/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-cv-22967-BLOOM/Louis

 OPTIMUS MSO II INC.,

       Plaintiff,
 v.

 SIMPLY HEALTHCARE
 PLANS INC.,

       Defendant.
 _____________________________/

    [PROPOSED] ORDER ON PLAINTIFF’S UNOPPOSED MOTION FOR
 EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COMPLAINT

       THIS CAUSE is before the Court upon Plaintiff’s Unopposed Motion for Extension

 of Time to Respond to Defendant’s Motion to Dismiss Plaintiff’s Complaint. Upon

 consideration of the papers and the arguments therein, it is ORDERED that:

      1)   The Unopposed Motion for Extension of Time is GRANTED.

      2)   Plaintiff’s Respond to Defendant’s Motion to Dismiss is due to be filed on or

 before Friday, August 14, 2020.

      DONE AND ORDERED in Chambers at Miami, Florida, on August ____, 2020.



                                                 ______________________________________
                                                                        BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

      Copies to:
      Counsel of Record




                                           1
